DEKLE, Justice.
The principal aspect of this appeal was disposed of by blanket opinion with other cases in the opinion by Adkins, J., in Anderson, et al. v. State, filed September 8, 1972, 267 So.2d 8 (Fla. 1972). That opinion dealt with the penalty phase in the light of the U.S. Supreme Court case of Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972), invalidating present death sentences; also our earlier Donaldson v. Sack opinion filed July 17, 1972, 265 So.2d 499 (Fla.1972).
Additionally, appellant’s Witherspoon1 objections are rendered immaterial by Furman. Mr. Justice Blackmun in Moore v. Illinois, 408 U.S. 786, 92 S.Ct. 2562 at 2570-2571, 33 L.Ed.2d 706 (U.S. 1972), pointed this up in the following language:
“Inasmuch as the Court today has ruled that the imposition of the death penalty under statutes such as those of Illinois is violative of the Eighth and Fourteenth Amendments, Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 32 L.Ed.2d 346, it is unnecessary for us to consider the claim of noncompliance with the Witherspoon standards. In Witherspoon, 391 U.S. 510, 522 n. 21, at 523, 88 S.Ct. 1770, at 1777, 20 L.Ed.2d 776, the Court stated specifically, ‘Nor, finally, does today’s holding render invalid the conviction, as opposed to the sentence, in this or any other case’ (emphasis in original). The sentence of death, however, may not now be imposed.”
The other grounds for reversal cited of (1) improper testimony relating to prior crimes, was well within the rule, and (2) allegedly improper prosecutor’s questioning and closing argument, meet the applicable criteria and guidelines.
The briefs, record and oral arguments on appeal have been otherwise fully considered. Appellant having failed to *823demonstrate reversible error, the conviction is affirmed and the penalty of death is commuted to life imprisonment, as set forth in our earlier case of Anderson, et al. v. State, supra.
Affirmed.
ROBERTS, C. J., and ERVIN, ADKINS, BOYD and McCAIN, JJ„ concur.

. Witherspoon v. Illinois, 391 U.S. 510, 88 S.Ct. 1770, 20 L.Ed.2d 776 (1968).